Exhibit 10.1

January 18, 2015

Nora M. Denzel

Dear Nora:

You have agreed to serve as Interim Chief Executive Officer (“Interim CEO”) of
Outerwall Inc. (the “Company”) during the Company’s search for a permanent Chief
Executive Officer. This letter agreement (the “Agreement”) sets forth the terms
of your employment as the Company’s Interim CEO and is effective as of
January 18, 2015 (the “Effective Date”).

1. Position. In your position as Interim CEO, you will report to the Company’s
Board of Directors (the “Board”) and serve at its direction. The Interim CEO
position is a full-time position with its principal work place at the Company’s
headquarters in Bellevue, Washington. While you render services to the Company
as Interim CEO, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company; provided, however, that you may continue to serve
on any boards of directors or committees thereof on which you served as of the
Effective Date. By signing this Agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.

2. Term. From the Effective Date, your position as Interim CEO may continue, at
the latest, until the date on which a permanent successor Chief Executive
Officer is hired and commences employment with the Company (the “Interim Term”).
While you serve as Interim CEO, you will continue to serve on the Board.
Notwithstanding the foregoing, your employment is “at will,” and may be
terminated by you or the Company at any time with or without Cause (as defined
in Section 10.2).

3. Board Service; Equity Awards.

3.1 While you serve as Interim CEO, you will continue to serve on the Board.
During the Interim Term, you will not earn any non-employee director cash
retainers, equity grants or other compensation under the Company’s director
compensation programs for your services as director.

3.2 Your existing outstanding equity awards will continue to vest during and
after the Interim Term in accordance with their original schedules, provided you
continue to provide services to the Company.

4. Compensation and Benefits.

4.1 During the Interim Term, the Company will pay you at the annualized salary
rate of Seven Hundred Eighty Thousand Dollars ($780,000) per year, payable at
such times as the Company’s normal payroll. You will be paid a minimum of Three
Hundred Ninety Thousand Dollars ($390,000) for serving as the Interim CEO,
unless you terminate your employment as Interim CEO of your own accord before
the expiration of the first six (6) months of the Interim Term, or the Board
terminates your employment for Cause.



--------------------------------------------------------------------------------

4.2 You will be eligible for a cash bonus to be paid at the end of the Interim
Term. The bonus will be calculated based on 50% to 75% of the monthly salary of
Sixty-Five Thousand Dollars ($65,000) multiplied by the number of months you
serve as Interim CEO. Payment of the bonus is subject to the discretion of the
Compensation Committee of the Board and successful fulfillment of Interim CEO
duties as outlined by the Board. You will not be eligible for a cash bonus if
you terminate your employment as Interim CEO during the Interim Term of your own
accord or are terminated by the Board for Cause.

4.3 The Company will pay you a lump sum payment of $15,000 for transition
expenses. The transition payment will be paid within the first 30 days of
employment.

4.4 During the Interim Term, you will be entitled to participate, subject to and
in accordance with applicable eligibility requirements, in fringe benefit
programs as shall be provided from time to time by, to the extent required,
action of the Board.

4.5 During the Interim Term unless the Compensation Committee of the Board
otherwise determines in its sole discretion and to the extent consistent with
applicable law, you will not be eligible to participate in any Company
cash-based or equity-based incentive plans or programs applicable to the
Company’s executives or otherwise, except as otherwise set forth in this
Agreement or as otherwise required by applicable regulations.

5. Expenses. The Company will reimburse you for all reasonable and necessary
expenses, including but not limited to expenses as a result of commuting and
temporary housing, incurred by you in connection with your performance of
services as Interim CEO on behalf of the Company.

6. Indemnification. The Company shall indemnify you with respect to activities
in connection with your employment hereunder to the fullest extent provided by
applicable law and to the same extent as the Company indemnifies other Company
officers or directors. You will also be named as an insured in your capacities
as Interim CEO and as director of the Company on the director and officer
liability insurance policy currently maintained or as may be maintained by the
Company from time to time.

7. Required Employment Forms. You will be required, as a condition of your
employment with the Company, to sign all of the Company’s standard forms
applicable to new employees (including, but not limited to, the Company’s
Proprietary Information and Inventions Agreement), as well as the Company’s Code
of Conduct.

8. Reimbursement of Legal Fees. The Company will reimburse you for reasonable
legal and/or advisory fees incurred in connection with your review and
negotiation of this Agreement and any other agreement at the end of your Interim
Term in an aggregate amount not to exceed Five Thousand Dollars ($5,000).

9. Tax Matters. All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.

 

- 2 -



--------------------------------------------------------------------------------

10. Termination.

10.1 Company will give you thirty (30) days’ written notice of termination of
employment, during which period your compensation and benefits will continue,
but Company may, at its sole discretion, excuse you from any and all duties as
Interim CEO.

10.2 For Purposes of this Agreement, Cause is limited to the occurrence of one
or more of the following events:

 

  a. Failure or refusal by you to carry out your lawful duties as Interim CEO
described in Section 1 hereof or any directions of the Board, which directions
are reasonably consistent with the duties herein set forth to be performed by
you;

 

  b. Violation by you of a state or federal criminal law involving the
commission of a crime against Company or a felony;

 

  c. Current use by you of illegal substances; deception, fraud,
misrepresentation or dishonesty by you; any act or omission by you which
substantially impairs the Company’s business, good will or reputation; or

 

  d. Any other material violation of any provision of this Agreement.

10.3. The Company expects that you will remain on the Board as a non-employee
director following the end of the Interim Term; provided, however, you will
present your resignation as a member of the Board for acceptance or rejection by
the Board at the end of the Interim Term.

11. Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between you and the Company regarding matters covered hereby, and
constitutes the complete agreement between you and the Company, regarding your
position as Interim CEO. This Agreement may not be amended or modified, except
by an express written agreement signed by both you and the Chair of the Board.
The terms of this Agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this Agreement or arising out of,
related to, or in any way connected with, this Agreement, your employment with
the Company or any other relationship between you and the Company will be
governed by Washington law, excluding laws relating to conflicts or choice of
law. In any action between the parties arising out of or relating to any such
disputes, each of the parties irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the state and federal courts
located in King County, Washington.

 

- 3 -



--------------------------------------------------------------------------------

I have read and accept this employment offer:

 

OUTERWALL INC.

/s/ Raquel Karls

Raquel Karls Chief Human Resources Officer

 

AGREED TO AND ACKNOWLEDGED

/s/ Nora M. Denzel

Nora M. Denzel

 

- 4 -